 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAYO OLUGBOYEGA OGUNBANKE,                      Case No. 1:18-cv-00796-NONE-JDP
12                      Petitioner,                   ORDER GRANTING RESPONDENT’S
                                                      MOTION TO DISMISS PETITION
13           v.
                                                      (Doc. No. 40)
14    KIRSTEN NIELSEN, et al.,
                                                      ORDER ADOPTING FINDINGS AND
15                      Respondent.                   RECOMMENDATIONS TO DISMISS
                                                      PETITION
16
                                                      (Doc. No. 46)
17

18          Petitioner Tayo Olugboyega Ogunbanke, a former detainee in the custody of the United

19   States Bureau of Immigration and Customs Enforcement (“ICE”) proceeding without counsel,

20   seeks a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to

21   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On September 16, 2019, petitioner was removed from the United States to Lagos, Nigeria.

23   (See Doc. Nos. 40-1, 41.) On October 15, 2019, respondent moved for dismissal of the petition as

24   having been rendered moot because petitioner is no longer in U.S. custody. (Doc. No. 40.) On

25   December 4, 2019, petitioner was served at his last known address with an order granting him 30

26   days to respond to the motion to dismiss. (Doc. No. 42.) Petitioner did not respond to the motion

27   to dismiss and the time for doing so has passed. On February 13, 2020, the assigned magistrate

28   judge issued findings and recommendations recommending that respondent’s motion to dismiss
                                                      1
 1   be granted. (Doc. No. 46.) The findings and recommendations were served on petitioner and

 2   contained notice that objections thereto were due within fourteen (14) days of service. (Id.) The

 3   time for filing objections has passed and petitioner has failed to file any objections to the pending

 4   findings and recommendations.

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 6   court has conducted a de novo review of this case. The magistrate judge concluded that

 7   petitioner’s petition for bond hearing or for release from custody was now moot because

 8   petitioner had since been removed to Lagos, Nigeria. (Doc. No. 46 at 3.) The magistrate judge

 9   also considered potential collateral consequences to petitioner stemming from his past

10   confinement and found that there were none, and that any appellate challenge of the immigration

11   judge’s deportation order rested exclusive in the jurisdiction of the Court of Appeals. (Id.) Based

12   on these findings, the magistrate judge recommended that respondent’s motion to dismiss be

13   granted without prejudice. (Id. at 4.) Having carefully reviewed the entire file, the court agrees

14   and finds the findings and recommendations to be supported by the record and proper analysis.

15          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

16   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

17   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

18   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

19   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

20   court issue or deny a certificate of appealability when entering a final order adverse to a

21   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

22   Cir. 1997).

23          If, as here, a court grants a motion to dismiss a petition for a writ of habeas corpus, the

24   court may only issue a certificate of appealability when “the applicant has made a substantial

25   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial

26   showing, the petitioner must establish that “reasonable jurists could debate whether (or, for that

27   matter, agree that) the petition should have been resolved in a different manner or that the issues

28
                                                        2
 1   presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529

 2   U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 3           In the present case, the court concludes that petitioner has not made the required

 4   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

 5   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 6   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

 7   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

 8   a certificate of appealability.

 9           Accordingly:

10           1.      The findings and recommendations issued on February 13, 2020 (Doc. No. 46) are

11                   adopted in full;

12           2.      Respondent’s motion to dismiss the petition for writ of habeas corpus (Doc. No.

13                   40) is granted;

14           3.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed without prejudice;

15           4.      The court declines to issue a certificate of appealability; and

16           5.      The Clerk of Court is directed to assign a district judge to this case for the

17                   purposes of closure and to close this case.

18   IT IS SO ORDERED.
19
         Dated:     April 2, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                         3
